Citation Nr: 0434479	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  01-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Benjamin G. Usher, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran subsequently perfected this appeal.  

A hearing before a member of the Board sitting at the RO was 
held in March 2003.  A transcript of this hearing is 
associated with the claims folder.  

In December 2003, the Board reopened the veteran's claim for 
service connection for PTSD and remanded the case for further 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The record contains a current diagnosis of PTSD.

3.  The veteran did not engage in combat with the enemy and 
supporting evidence does not substantially corroborate his 
claimed in-service stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Letter dated in March 2004 notified the veteran of the 
evidence necessary to substantiate a claim for service 
connection for PTSD.  He was advised of his and VA's 
respective obligations with regard to obtaining evidence.  
Specifically, that VA was responsible for obtaining relevant 
records held by a Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  He was advised that he must provide enough 
information so that VA could request his records and that it 
was his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  The letter further requested that the 
veteran inform VA if there was any other evidence or 
information that he thought would support his claim.  

The September 2000 statement of the case (SOC), the October 
2002 supplemental statement of the case (SSOC), and the July 
2004 SSOC, collectively notified the veteran of the laws and 
regulations pertinent to his claim.  The July 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to notify and to assist.  These documents also advised 
the veteran of the evidence of record, of the adjudicative 
actions taken, and of the reasons and bases for denial.  

The claims folder contains the veteran's service medical 
records and various service personnel records.  In connection 
with the veteran's claim, the RO has obtained records from 
the Social Security Administration (SSA), and various VA and 
private medical facilities.  The veteran has also submitted 
medical and lay evidence in support of his claim.  

The Board acknowledges the April 2004 correspondence from the 
veteran's attorney, wherein he indicated that the veteran has 
been receiving VA treatment for the past 12 or 13 years and 
is currently receiving treatment at the VA outpatient clinic 
in Oakland Park, Florida.  The claims folder contains 
numerous VA records from various VA treatment facilities, 
with the most recent treatment note dated in September 2002.  
As discussed below, the Board concedes a current diagnosis of 
PTSD, but there is no evidence of a verified stressor.  
Records showing current treatment for PTSD would not aid the 
veteran in substantiating his stressors and therefore, the 
Board concludes that it is not necessary to obtain such 
records.  See 38 C.F.R. § 3.159(d) (2004).  

In connection with his claim, the veteran has reported 
various stressors.  Pursuant to the Board's remand, in May 
2004 the RO prepared a summary of the veteran's claimed 
stressors and requested corroborating information from the 
United States Armed Services Center for Unit Records Research 
(CURR).  Response received in June 2004 indicates that the 
request was not researched due to insufficient stressor 
information.  Specifically, that the events described were 
not verifiable stressor events.  It was requested that the 
veteran provide stressor events that could be verified along 
with specific dates.  The July 2004 SSOC notified the veteran 
that CURR was unable to confirm his claimed stressors due to 
lack of specific information.  

In September 2002, the veteran was provided a VA PTSD 
examination.  In December 2003, the Board requested 
additional VA examination and indicated that the examiner 
should be informed which stressors had been verified.  The 
Board acknowledges that this was not accomplished.  According 
to the July 2004 SSOC, the RO did not schedule the veteran 
for a VA examination as this was dependent on receipt of a 
verifiable stressor, which was not provided.  On review, the 
Board finds that absent a verifiable stressor, there is no 
reasonable possibility that additional examination would aid 
the veteran in substantiating his claim.  Consequently, the 
Board finds that a remand for further examination is not 
required and there is no violation pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran contends that he is entitled to service 
connection for PTSD.  The veteran has reported numerous 
stressors, which he alleges occurred during basic training.  
The veteran's first fear came after leaving the reception 
center.  They were loaded into cattle truck trailers, 
destination unknown.  The trailer was packed to over capacity 
and he felt that he was being kidnapped, locked in, no view, 
and no direction.  When the trailer stopped and the door 
opened there was nothing but drill sergeants in the Smokey 
the Bear hats screaming profanity and yelling inches from his 
face.  They had to hold their duffle bags until they fell to 
the ground and then they had to empty all of the contents.  
Their belongings were searched.  One trainee had a pot 
cigarette and two of the drill sergeants brutally beat him in 
front of the other trainees.  

Second, the veteran reported that he witnessed a blanket 
party where a group started beating a trainee to death with 
bed irons.  A squad leader helped to save this trainee, who 
subsequently went absent without leave (AWOL).  

Third, the veteran was on a road march and could not go any 
further.  He was trying to explain to his drill sergeant and 
in fear and by mistake pointed his weapon at the sergeant.  A 
supply sergeant named "S" helped him and saved him from 
what was to come.  

Fourth, while at the grenade range a trainee dropped a live 
hand grenade and received a brutal beating.  The veteran also 
suffered physical abuse on the rifle range.  

Finally, during the seventh or eighth week of basic training 
there was a 20-mile march with a full pack.  He described a 
night of terror, the true meaning of combat and feeling of 
real war, with real live shooting of machine guns, the sounds 
of grenades and the sounds of helicopters.  After the march 
was over and it was dark they set camp before the real combat 
action began.  When he saw the tracers, he told the drill 
sergeant that he did not want to go through the war exercise.  
He remembers there were two people standing there and a .45 
automatic pointed at him.  They told him if he did not do it 
they would blow his head off.  He reported a Private B. and 
Private K. being in the group with him.  The next morning a 
drill sergeant stood over his tent and opened fire.  This 
scared him into a delirious stage.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board has reviewed the extensive medical evidence in 
detail.  Information in the claims folder indicates that 
since approximately 1987, the veteran has been diagnosed with 
various clinical disorders and has been admitted to both VA 
and private facilities on multiple occasions.  On review, 
Axis I diagnoses include, but are not limited to: alcohol 
abuse and/or dependence, major depressive disorder, chronic 
paranoid schizophrenia, generalized anxiety disorder, panic 
disorder, schizoaffective disorder, and PTSD.  The veteran 
underwent a VA examination in September 2002 and was 
diagnosed with generalized anxiety disorder and PTSD of 
moderate severity.  For purposes of this decision, the Board 
concedes that there is a current diagnosis of PTSD.  

The September 2002 VA examination suggests that the veteran 
currently has PTSD that is related to his military service.  
Specifically, the examiner indicated that the veteran 
presents with many anxiety symptoms that meet criteria for 
two anxiety disorders that appeared to have their inception 
while serving in the Army.  He reported being traumatized 
when threatened by his sergeant when he became anxious during 
maneuvers and training with live ammunition.  He became 
noticeably distressed when asked to recall these events.  He 
has difficulty sleeping, hypervigilance, hyperarousal, 
fearfulness in crowds, and avoidance of reminders of the 
military.  These symptoms could be accounted for by a 
diagnosis of PTSD.  

Notwithstanding, as indicated above, service connection 
requires evidence that the claimed stressor actually 
occurred.  With regard to the validity of the averred 
stressor, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Thus, it must first be determined if the veteran engaged in 
combat with the enemy during his averred stressors.  VA's 
General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran served during the Vietnam era.  Service records 
indicate that he did not serve in Vietnam and that he had no 
overseas service.  The veteran does not contend that he had 
combat service, but rather argues that he has numerous 
stressors related to his combat training.  Service records 
confirm that the veteran underwent combat training from July 
26, 1974 to September 13, 1974.  Even assuming the veteran 
participated in live fire exercises as reported, the evidence 
does not show that the veteran engaged in combat with the 
enemy.  Therefore, his reported stressors must be verified.  

The veteran reported that he went AWOL right after one of his 
stressors.  Service personnel records indicate that he was 
AWOL for approximately two days in October 1974.  This was 
during a period of AIT (advanced individual training) and not 
during his initial combat training.  

A review of the veteran's service medical records is negative 
for any complaints related to PTSD.  A December 1976 note 
indicates a diagnosis of gastritis due to anxiety, but there 
is no indication of complaints related to alleged events 
during basic training.  On separation examination in July 
1977, the veteran's psychiatric was reported as normal on 
clinical evaluation and no psychiatric abnormalities were 
noted.  

As previously discussed, the RO attempted to corroborate the 
veteran's stressors and requested verification from CURR.  
CURR, however, was unable to verify any of the reported 
stressors with the information provided.  

The veteran's attorney argues that because VA's examiner 
stated that the veteran suffers from PTSD and that this 
disorder appears to have its inception while the veteran was 
serving in the Army, that there is clearly established a 
presumption of a service-connected PTSD, which is not 
rebutted in any way on the record and can presumably be 
supported by evidence contained in VA's file or U.S. Army 
files.  

VA regulations do not provide for presumptive service 
connection for PTSD and as explained above, service 
connection for PTSD requires three elements.  See 38 C.F.R. 
§ 3.304(f) (2004).  The Board acknowledges the September 2002 
VA opinion; however, this opinion appears to be based largely 
on the history as reported by the veteran.  The Board is not 
bound to accept the veteran's uncorroborated account of his 
experiences nor is it bound to accept opinions of physicians 
who make their diagnosis of PTSD relying on history as 
reported by the veteran.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

In summary, the record contains a current diagnosis of PTSD.  
Contemporaneous service records do not support the veteran's 
claimed stressors and there is no indication that he was 
exposed to more than the ordinary stress of basic training.  
Evidence of a verified stressor upon which a diagnosis of 
PTSD could be based has not been presented and thus, the 
criteria for service connection for PTSD are not satisfied 
and the veteran's claim must be denied.  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



